DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 12/13/2021 Claims 1, 3-7, 9-10, 12-13, 15-16, and 18-19 have been amended. Claim 20 has been added. Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 20 recites “wherein subsequent operations of the customer-initiated payment process are performed automatically without manual input on part of the merchant and without requiring the merchant POS terminal.” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what part of claim 20 if further limiting upon claim 19. Claim 19 is directed toward a ‘computer-readable non-volatile storage medium’ and a ‘processor’. Whereas claim 20 recites a ‘merchant having or 

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Laracey (US20130238455) 

Regarding claim 1, Laracey teaches: A customer-initiated payment system comprising: 	an electronic device of a customer, the electronic device including 
		random access memory, 
		non-volatile storage, 
		a display, 
		one or more interfaces to respective communications networks, and at least one processor configured to: (Mobile device [0159-0173])
	process, in response to input from the customer, a digital image of a machine-readable optical code (e.g. QR code) of a merchant, wherein the digital image is not at a merchant point-of-sale (POS) terminal; 
	The claim recites "wherein the digital image is not at a merchant point-of-sale (POS) terminal ". As best understood, this is non-functional descriptive material describing the state of the software, however, the fact the location of the digital image does not changing how the “process” step or function would be carried out.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	based on the processing of the digital image, determine corresponding merchant information and transaction information (e.g. purchase amount) encoded in the machine-readable optical code; ([0177] Referring now to FIG. 8B, a further user interface is shown, again on a display device 836 of a mobile device 802. In the user interface of FIG. 8B, the user has captured the checkout token or QR code (e.g., using the screen of FIG. 8A), and has received a response message from a transaction management system (such as the system 230 of FIG. 2) with details of the payment transaction that the customer is about to 
	access digital wallet of the electronic device; ([0076] By providing this account information, Jane is able to access or interact with her registered loyalty or reward accounts using her mobile wallet as will be described further below.)
	upon accessing the digital wallet, determine a token that identifies a financial transaction account of the customer; ([0082] Customers can also define rules around devices. For example, a customer can define what payment accounts or instruments are available for each mobile device associated with their account or wallet. [0185] As an example, many grocery stores and pharmacies have store loyalty programs in which customers are issued cards or tokens that are swiped or presented at the point of sale during transactions at the retailer. The retailer's point of sale systems look up the account associated with the customer to determine whether the transaction may enjoy a discount or earn some other loyalty benefits.
	wherein the token (e.g. checkout token) is stored in the electronic device of the customer and a token server (e.g. transaction management system)  in association with the financial transaction account of the customer; ([0060] The use of the checkout token 210 in transactions pursuant to the present invention will be described further below. In general, however, the checkout token 210 is used by the transaction management system 230 to match a payment request from a mobile device 202 with a payment authorization request from the merchant 208 to complete a payment transaction using information stored at, or accessible to, the transaction management system 230.)
	process the merchant information and transaction information and token; ([0072] Processing continues at 306 where the customer provides information about one or more payment devices or payment accounts that the customer wishes to have associated with the payment system of the present invention. For example, the customer may enter information 
	based on the processing of the determined information and token, generate a transaction request message  including an identifier of the merchant (e.g. merchant information), a transaction amount (e.g. transaction information), and the token of the customer (e.g. customer information); and ([0196] The merchant system 1208, upon capturing the checkout token from the mobile device 1202, associates the checkout token with the pending transaction details (which may include the total transaction amount and other details of the items scanned at "1") and transmits a process transaction request message at "5" to the transaction management system 1230 which includes the checkout token information as well as the transaction details (including the transaction amount). For example, the message at "5" may include data elements including: information identifying the checkout token (received from the mobile device at "4"), information identifying the cashier, the POS terminal, the merchant 1208, the location, the transaction amount, and line item details of the items purchased. The transaction management system 1230 uses the information from the process transaction request message to identify the pending transaction in the transaction queue and updates the transaction queue.)
	send the transaction request message to the token server (e.g. transaction management system) requesting a financial transaction involving payment of the transaction amount from the financial transaction account of the customer to a financial transaction account of the merchant ([0188] At "5", the mobile device 1102, under control of the mobile payment application of the present invention, causes the checkout token to be transmitted (along with customer and device authentication information as described above) to the transaction management system 1130. The system 1130 updates the transaction queue with the customer information and uses the customer information, the 
In regards to claim 10 and claim 19, process claim 10 and CRM claim 19 correspond generally to system claim 1, and recite similar features in other forms, and therefore are rejected under the same rationale.


Regarding claim 2, Laracey teaches: The payment system of claim 1, wherein the at least one processor is further configured to 
	generate the digital image of the machine-readable optical code (e.g. QR code) of the merchant using an imaging sensor of the electronic device of the customer (Fig. 8A, [0177] Referring now to FIG. 8B, a further user interface is shown, again on a display device 836 of a mobile device 802. In the user interface of FIG. 8B, the user has captured the checkout token or QR code (e.g., using the screen of FIG. 8A), and has received a response message from a transaction management system (such as the system 230 of FIG. 2) with details of the payment transaction that the customer is about to complete.)
	In regards to claim 11, process claim 11 recites similar features as system claim 2 and is therefore rejected under the same rationale.

Regarding claim 3, Laracey teaches: The payment system of claim 1, wherein the at least one processor is further configured to: 
	receive, at the electronic device of the customer, a customer transaction status message representative of whether the financial transaction was approved; ([0044] The customer's confirmation or cancellation is transmitted from the mobile device 102 
	process the customer transaction status message; and based on the processing of the customer transaction status message, display, on the electronic device of the customer, information informing the customer whether the financial transaction was approved ([0180] Referring now to FIG. 8D, a further user interface is shown, again on a display device 836 of a mobile device 802. In the user interface of FIG. 8D, the customer has confirmed the purchase (e.g., by selecting "Confirm" 848 on FIG. 8C or by tapping on one of the payment accounts 844a-n in FIG. 8B, or by having specified a default payment instrument to use for all transactions after capturing the checkout token as shown in FIG. 8A), and the payment message has been transmitted to the transaction management system. The user interface of FIG. 8D shows the customer the details 850 of the just-completed transaction including any loyalty rewards, rebate amount or the like earned from the transaction (shown at 854 as a savings amount).
	In regards to claim 12, process claim 12 recites similar features as system claim 3 and is therefore rejected under the same rationale.

Regarding claim 4, Laracey teaches: The payment system of claim 1, wherein the at least one processor is further configured to 
	send a merchant transaction status message to an electronic device of the merchant informing the merchant that the transaction amount has been received ([0150] The transaction process continues at step "10" where the transaction management system 630 transmits a request to the merchant management system module 618 to authenticate the merchant and obtain merchant information associated with the merchant at which the POS 609 or shopping cart 640 transaction is taking place.)


Regarding claim 5, Laracey teaches: The payment system of claim 1, wherein the at least one processor is configured to 
	determine, using the processing of the digital image, the corresponding merchant information and corresponding transaction information encoded in the machine-readable optical code ([0177] Referring now to FIG. 8B, a further user interface is shown, again on a display device 836 of a mobile device 802. In the user interface of FIG. 8B, the user has captured the checkout token or QR code (e.g., using the screen of FIG. 8A), and has received a response message from a transaction management system (such as the system 230 of FIG. 2) with details of the payment transaction that the customer is about to complete. In particular, the transaction management system has returned detailed transaction information about the purchase transaction, including merchant information and the purchase amount (shown as item 842).
	In regards to claim 14, process claim 14 recites similar features as system claim 5 and is therefore rejected under the same rationale.

Regarding claim 6, Laracey teaches: The payment system of claim 5, wherein 
	the transaction information encoded in the machine-readable optical code includes the transaction amount ([0177] Referring now to FIG. 8B, a further user interface is shown, again on a display device 836 of a mobile device 802. In the user interface of FIG. 8B, the user has captured the checkout token or QR code (e.g., using the screen of FIG. 8A), and has received a response message from a transaction management system (such as the system 230 of FIG. 2) with details of the payment transaction that the customer is about to complete.)


Regarding claim 8, Laracey teaches:  The payment system of claim 1, wherein 
	the machine-readable optical code of the merchant is a form of QR code ([0177] Referring now to FIG. 8B, a further user interface is shown, again on a display device 836 of a mobile device 802. In the user interface of FIG. 8B, the user has captured the checkout token or QR code (e.g., using the screen of FIG. 8A), and has received a response message from a transaction management system (such as the system 230 of FIG. 2) with details of the payment transaction that the customer is about to complete.)
	In regards to claim 17, process claim 17 recites similar features as system claim 8 and is therefore rejected under the same rationale.

Regarding claim 9, Laracey teaches:  The payment system of claim 1, further comprising a token server configured to: 
	receive the transaction request message representing the identifier of the merchant, the transaction amount, and the token of the customer; ([0177] In the user interface of FIG. 8B, the user has captured the checkout token or QR code (e.g., using the screen of FIG. 8A), and has received a response message from a transaction management system (such as the system 230 of FIG. 2) with details of the payment transaction that the customer is about to complete. In particular, the transaction management system has returned detailed transaction information about the purchase transaction, including merchant information and the purchase amount (shown as item 842).
	process the token of the customer ([0119] However, in some embodiments, a two-step process may be performed in which a merchant first transmits a merchant payment authorization request (even prior to totaling a transaction for a customer) and then doing an 
	processing of the token of the customer, determine a corresponding account number of the customer; and ([0030] Merchants need not modify their point of sale hardware (although some embodiments involve the merchant displaying a checkout token on a point of sale display terminal) and users may pay using their existing payment accounts. Embodiments allow users to choose among a variety of payment accounts to use the most appropriate or most desirable payment account for a given transaction. Embodiments also allow merchants, payment account issuers, and/or payment network operators to establish rules governing which payment instruments are made available for use on the phone.)
	send to an issuer corresponding to the account number of the customer, a transaction request representing the account number of the customer, an identifier of the merchant, and the transaction amount requesting that the issuer perform the financial transaction involving 5payment of the transaction amount from the financial transaction account of the customer to the financial transaction account of the merchant ([0046] Pursuant to some embodiments, as will be described further below, the merchant 108 is not provided with any actual payment credentials of the customer during the checkout process. Further, the mobile device 102 never stores, sends or receives actual payment credentials. Instead, the mobile device 102 stores or has access to a proxy associated with actual payment credentials, and the proxy is used to identify a desired payment account for use in a given transaction. The proxy is transmitted to the transaction management system 130 in a customer payment authorization request message and the transaction management system 130 uses the proxy to lookup or identify the actual payment 
	In regards to claim 18, process claim 18 recites similar features as system claim 9 and is therefore rejected under the same rationale.

Regarding claim 20, Laracey teaches: The at least one computer-readable non-volatile storage medium of claim 19, wherein 
	subsequent operations of the customer-initiated payment process are performed automatically without manual input on part of the merchant and without requiring the merchant POS terminal ([0044] To complete the payment transaction, the customer then interacts with the mobile device 102 to select a desired payment account to use in the present transaction, and causes a customer payment authorization request message to be submitted (via path 114) to the transaction management system 130. In some embodiments, the transaction management system 130 transmits a payment authorization request message to the customer's mobile device, enabling the customer to have a final opportunity to confirm or cancel the payment transaction, although this step is optional. The customer's confirmation or cancellation is transmitted from the mobile device 102 as a customer payment authorization message to the transaction management system 130 via path 114.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US20130238455) and further in view of Roach et al (US20140032406) Roach.

Regarding claim 7, Laracey teaches: The payment system of claim 1, wherein the at least one processor is further configured to 
	display a payment [option] prompt on the electronic device of the customer prompting the customer to enter the payment [option] (Fig. 8B, [0117] Processing continues at 438 where the customer interacts with the mobile device 202 (e.g., via a touch screen display or the like) to select a desired payment account (or payment accounts in the case of a split tender transaction) to use for the current transaction. In some embodiments, the customer may be presented with a confirmation screen at 438 where the customer is prompted 

	Laracey does not explicitly teach, ‘customer is prompted to enter the payment amount’, however, Roach, teaches at least ‘customer is prompted to enter the payment amount’,
	display a payment amount prompt on the electronic device of the customer to prompt the customer to enter the payment amount (Fig. 3A-3F, [0103] According to one embodiment, the mobile device can also be configured to optionally receive additional information from the user. For example, in some embodiments, the mobile device can be configured to prompt the user to enter data, such as a payment amount that represents an amount of the payment that the user wishes to make.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laracey to include ‘prompting a customer for an amount’ of Roach in order to insure accuracy and that the customer is fully aware of the amount of asset that they are remitting.
	In regards to claim 16, process claim 16 recites similar features as system claim 7 and is therefore rejected under the same rationale.


Response to Arguments
	Applicant argues in the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, that the instant application “In particular, there is typically no need for any human involvement whatsoever on the part of the merchant, because once the customer initiates the payment process, the subsequent steps can occur automatically.”
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not claimed such a function or feature in the amended claims. Therefore, the argument is not persuasive.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant’s original specification does not explicitly recite such a function or feature. Further, applicant has not described how the system could restrict the digital image from being a merchant POS terminal.  Even further, as best understood, this is non-functional descriptive material describing the state of the software, however, the fact the digital image includes or does not include a Merchant POS does not affect how any of the positively recited steps are performed.  For example, the client computer software does not operate differently based on if the digital image.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. Therefore, the argument is not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685